DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021, has been entered.
Claims 16-18 are canceled.
Claims 1-15 are pending and examined on the merits (elected species ‘methionine’ for (a) and ‘folic acid’ for (b)).

Response to Amendment
Claim 11 includes markings to indicate an amendment.  However, claim 11 has not been amended relative to the immediate prior version of the claim.

Claim Objections
Claims 9-11 are objected to because of the following informalities:  
Claims 9 and 11 are objected to because they recite “proanthocynadins” which is a misspelling of the term “proanthocyanidins” (see claims 10, 12, and 15 for the correct spelling).  Since claim 9 is objected to, its dependent claim, claim 10, must be objected to.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “one or more of: (i) an inorganic salt; (ii) an amino acid; and (iii) a vitamin.”  This signifies that one or more members of the group set forth after the colon (an inorganic salt, an amino acid, a vitamin) is comprised in the topical formulation, and thus does not require that the topical formulation comprises the combination of all three members of the group.  Therefore, it includes the embodiment of the topical formulation comprising fewer than all three members of the group, such as comprising only one member of the group, e.g. amino acid. 

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website (Web page <http://www.skinactives.com:80/Hair-Care-Serum-with-Keratinocyte-Growth-Factor-KGF.html>, 5 pages, October 11, 2015, retrieved from Internet Archive Wayback Machine <http://web.archive.org/web/20151011170535/http://www.skinactives.com:80/Hair-Care-Serum-with-Keratinocyte-Growth-Factor-KGF.html> on September 25, 2020. Previously cited) in view of the SkinActives.com Gray Hair Serum website (Web page <http://www.skinactives.com/Gray-hair-serum-with-methionine-sulfoxide-reductase-MSR.html>, 3 pages, October 13, 2015, retrieved from Internet Archive Wayback Machine <http://web.archive.org/web/20151013033357/http://www.skinactives.com/Gray-hair-serum-with-methionine-sulfoxide-reductase-MSR.html> on September 25, 2020. Previously cited), Isaacs (GB 2485474. Previously cited), and Shome (US 2015/0150771), and in light of Ames (US 2004/0044046. Previously cited).
The SkinActives.com Hair Care Serum website discloses a hair care serum which comprises “nourishing actives for the hair” and keratinocyte growth factor (KGF) (page 1, first paragraph).  The active ingredients of the serum are disclosed as being known to help promote hair growth in both men and women, wherein the active ingredients include saw palmetto and grape seed proanthocyanidins (page 1, second paragraph).  Additionally, KGF is taught as having been found to stimulate hair growth (page 1, second paragraph).  Also, the website lists “hair loss” as one of the needs/issues addressed by the hair care serum (page 1, left column).  Therefore, the hair care serum is a product for promoting hair growth.  Since the product is a serum that is for the hair (page 1, left column), then it reads on a topical formulation.
Additionally, the SkinActives.com Hair Care Serum website provides a list of ingredients in the hair care serum – see page 2, first paragraph.  The list of ingredients includes amino acids 
In sum, the SkinActives.com Hair Care Serum website discloses a hair care serum that is comparable to the claimed invention since it is a topical formulation for promoting hair growth, comprising:  keratinocyte growth factor; an amino acid (elected species ‘methionine’); and a pharmaceutically acceptable topical carrier (distilled water).

The SkinActives.com Hair Care Serum website differs from the claimed invention in that it does not expressly disclose that the hair care serum comprises about 0.00002% (w/w) to about 0.00010% (w/w) of methionine sulfoxide reductase.  Additionally, the SkinActives.com Hair Care Serum website differs from the claimed invention that it does not expressly disclose that the hair care serum comprises about 0.00002% (w/w) to about 0.00008% (w/w) of the keratinocyte growth factor.
The SkinActives.com Gray Hair Serum website discloses a gray hair serum containing, among other actives, four ingredients that include methionine sulfoxide reductase and L-methionine (page 1, first paragraph).  The objective of the gray hair serum is to prevent the loss of hair color (page 1, first paragraph).  Since the product is a serum that is for the hair (page 1, left column), then it reads on a topical formulation.  The SkinActives.com Gray Hair Serum website further points out that methionine sulfoxide reductase repairs protein damage caused by reactive oxygen species (ROS) that escape the first line of defense (page 2, third-to-last paragraph).  In the scalp, methionine sulfoxide reductase can fix “a damaged amino acids in tyrosinase so that it can keep catalyzing the first key step in the synthesis of melanin” (page 2, third to last paragraph). 

Shome discloses an intradermal pharmaceutical composition for application to the scalp of a person, for improving the bodily appearance, comprising a plurality of growth factors, biomimetic peptides and additionally nourishing complexes in an amount effective to treat or prevent hair loss by stimulating hair follicles and promoting hair growth, where such hair growth improves the bodily appearance of said person (paragraph [0042] on pages 2 and 3).  The factors found to stimulate hair growth include keratinocyte growth factor (page 4, paragraph [0072]).  In one embodiment, the composition includes 0.01 mg/L to 100 mg/L keratinocyte growth factor (page 4, paragraphs [0074] and [0079]); this converts to the range of 0.000001% (w/w) to 0.01% (w/w) [Example calculation based on the density of water:  0.01 mg/L x 1 L/1000 mL x 1 mL/1 g x 1 g/1000 mg x 100 = 0.000001% (w/w)].  In a preferred embodiment, the composition comprises 0.1 mg/L to 10 mg/L keratinocyte growth factor (page 4, paragraph [0085]) which converts to the range of 0.00001% (w/w) to 0.001% (w/w).  In Example 2, the intradermal pharmaceutical composition comprised 1 mg/L keratinocyte growth factor (page 6, Table 1 in paragraph [0172]) which converts to 0.001% (w/w) keratinocyte growth factor.  Shome also tested the stimulation of hair growth with four solutions comprising keratinocyte growth factor (KGF) at 0.01 to 2 mg/L (page 7, Table 2 in paragraph [0173]).  This converts to the four 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included methionine sulfoxide reductase in the hair care serum of the SkinActives.com Hair Care Serum website.  One of ordinary skill in the art would have been motivated to do this because it would have conferred the desired property of preventing the loss of hair color.  It would have been prima facie obvious to combine ingredients known for desirable effects on the hair in order to form a composition for hair treatment.  Since the SkinActives.com Gray Hair Serum website shows that methionine sulfoxide reductase can be included in a serum for hair, then there would have been a reasonable expectation that it would have been suitable for inclusion in the hair serum of the SkinActives.com Hair Care Serum website for obtaining the effect of preventing the loss of hair color.  
Regarding the weight percentages of KGF and methionine sulfoxide reductase in the serum rendered obvious by the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website, it would have been obvious to vary and/or optimize the weight percentages (% (w/w)) of each of the KGF and the methionine sulfoxide reductase, including using weight percentages falling in the range of about 0.00002% (w/w) to about 0.00008% (w/w), about 0.00003% (w/w) to about 0.00008% (w/w), and about 0.00004% (w/w) 
Moreover, it would have been obvious to have varied/optimized the weight percentage of KGF in the serum to weight percentages falling in the range of about 0.00002% (w/w) to about 0.00008% (w/w), about 0.00003% (w/w) to about 0.00008% (w/w), and about 0.00004% (w/w) since Isaacs indicates that a composition comprising between 0.000001% and about 45% KGF is suitable for treating hair loss and enhancing hair growth and condition, wherein the composition is ideally applied topically.  This guidance from Isaacs would have motivated the skilled artisan to have used weight percentages of KGF as taught in Isaacs for the serum rendered obvious by the references.  
The optimization of the KGF weight percentage to the claimed ranges and to about 0.00004% (w/w) is further supported by Shome which teaches compositions for treating or preventing hair loss preferably comprising 0.00001% (w/w) to 0.001% (w/w) KGF (paragraph [0085]), an example in which the composition comprises 0.00005% (w/w) (Solution 2 of Table 2 
Therefore, the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website, Isaacs, and Shome renders obvious instant claims 1-5 and 7 (at least elected species ‘methionine,’ though it is noted that the SkinActives.com Hair Care Serum website teaches other non-elected amino acids in the serum).
Regarding instant claim 9, as noted above, the hair care serum of the SkinActives.com Hair Care Serum website comprises grape seed proanthocyanidins (page 1, second paragraph), thereby reading on one of the ingredients recited in instant 9.  Additionally, page 2, first paragraph of the SkinActives.com Hair Care Serum website lists other ingredients of the hair care serum which read on the ingredients recited in instant claim 9:  caffeine, glucose, thioctic acid (alpha lipoic acid listed in the website is another term for thioctic acid; see page 1, paragraph [0005] of Ames), carnitine, and apigenin.  Therefore, instant claim 9 is rendered obvious.
A holding of obviousness is clearly required.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, and Ames as applied to claims 1-5, 7, and 9 above, and further in view of De La Charriere (US 2005/0191370. Previously cited).
As discussed above, the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website, Isaacs, and Shome (and in light of Ames, cited as evidence) renders obvious claims 1-5, 7, and 9.  The references differ from claim 6 in that they do not expressly disclose that the serum comprises an inorganic salt that is ammonium vanadate, ammonium molybdate, calcium chloride, copper sulfate, ferric nitrate, magnesium chloride, manganese sulfate, potassium chloride, sodium acetate, sodium chloride, sodium metasilicate, sodium phosphate, sodium pyruvate, disodium selenite, stannous chloride, zinc sulfate, or a combination thereof.
It is noted that the SkinActives.com Hair Care Serum website lists niacinamide (vitamin B3) amongst the ingredients of the hair care serum (page 2, first paragraph).  Therefore, the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, and Ames comprises niacinamide (vitamin B3).
De La Charriere discloses novel compositions based on vitamins and inorganic/organic metal salts for promoting regrowth of the hair and/or decreasing hair loss and/or improving the quality of the hair and/or promoting repigmentation thereof (page 1, paragraph [0003]).  De La Charriere unexpectedly determined that compositions comprising vitamins and certain metal values, e.g., inorganic/organic salts, particularly vitamins eliciting an antioxidant effect, increase the mean diameter of the strands of hair, decrease the heterogeneity of the diameters of the hairs 
Additionally, De La Charriere teaches that their compositions can be applied topically for the effects of improving the appearance of the head of hair and/or promoting regrowth of the hair and/or decreasing hair loss and/or increasing the mean diameter of the hairs and/or decreasing the heterogeneity of the diameters of the hairs and/or increasing hair density and/or promoting repigmentation of the hair (page 3, paragraph [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included any of the inorganic salts disclosed in De La Charriere, including zinc sulfate, manganese sulfate, and sodium selenite, in the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, and Ames.  One of ordinary skill in the art would have been motivated to do this because the inorganic salt’s combination with the niacinamide (vitamin B3) of the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, and Ames, would have had the desirable effects on hair of improving the appearance of the head of hair and/or promoting regrowth of the hair and/or decreasing hair loss and/or increasing the mean diameter of the hairs 
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, and Ames as applied to claims 1-5, 7, and 9 above, and further in view of Max (US 2002/0150601. Previously cited).
As discussed above, the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website, Isaacs, and Shome (and in light of Ames, cited as evidence) renders obvious claims 1-5, 7, and 9.  The references differ from claim 8 in that they do not expressly disclose that the serum comprises folic acid (the elected species of vitamin). Note that the references render obvious a serum comprising niacinamide (see page 2, first paragraph of the SkinActives.com Hair Care Serum website) which is a non-elected species of vitamin of claim 8. 

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included folic acid in the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, and Ames.  One of ordinary skill in the art would have been motivated to do this because it would have conferred the beneficial effect of protecting the hair against oxidative or photooxidative processes.  There would have been a reasonable expectation of obtaining this effect when including folic acid in the serum rendered obvious by the references since Max teaches that folic acid can be provided in various cosmetic preparations for treating 
A holding of obviousness is clearly required.

 Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, and Ames as applied to claims 1-5, 7, and 9 above, and further in view of Sorenson (Journal of AOAC International. 2007. 90(3): 670-678. Previously cited), Ramot (PLoS One. 2011. 6(7): e22564. 12 pages. Previously cited), and Paus (US 2012/0121705. Previously cited).
As discussed above, the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website, Isaacs, and Shome (and in light of Ames, cited as evidence) renders obvious claims 1-5, 7, and 9.  As pointed out above with respect to claim 9, the references render obvious the composition further comprising proanthocyanidins, caffeine, glucose, thioctic acid (alpha lipoic acid), carnitine, and apigenin – it covers all but polyamine and stigmasterol of claim 9.  The references differ from claims 10 and 12-14 in that they do not expressly disclose the percentages of the caffeine, glucose, thioctic acid (alpha lipoic acid), carnitine, apigenin, and proanthocyanidins in the serum as follows:  caffeine at about 0.001% to about 0.005%, glucose at about 3% to about 8%, thioctic acid at about 0.05% to about 0.2%, carnitine at about 1% to about 3%, apigenin at about 0.05% to about 0.3%, proanthocyanidins at about 1% to about 5%.  Furthermore, the references differ from claims 10 and 12-14 in that they do not expressly disclose that the serum rendered obvious by the references comprises polyamine 
Furthermore, the references differ from claim 15, which depends from claim 12, in that they do not expressly disclose that the caffeine is present at about 0.003%, the glucose is present at about 5%, the polyamine is present at about 0.0001%, the thioctic acid is present at about 0.1%, the carnitine is present at about 2%, the apigenin is present at about 0.1%, the stigmasterol is present at about 0.025%, and the proanthocyanidins are present at about 3%.
The SkinActives.com Hair Care Serum website lists “Saw Palmetto (Serenoa repens) Fruit Extract” amongst the ingredients of the hair care serum (page 2, first paragraph).  The SkinActives.com Hair Care Serum website includes a section of “Expert Details” (see page 4) which discusses saw palmetto (second to last paragraph).  It indicates that saw palmetto (Serenoa repens) sterols have been shown to inhibit 5-alpha-reductase activity and to inhibit binding of dihydrotestosterone to the cytosolic androgen receptor.  Therefore, the hair care serum comprises sterols of saw palmetto.
Sorenson discloses stigmasterol amongst the phytosterols in saw palmetto raw materials (page 670, right column, first paragraph).  Stigmasterol was amongst the phytosterols found in extracts of saw palmetto, including saw palmetto dried fruit CO2 extracts (Table 1 on page 671).
Ramot discloses that polyamines have long been suspected to be important for hair growth (page 1, last paragraph).  Ramot studied the effects of the prototypic polyamine, spermidine (0.1-1 µM), on human scalp hair follicles (HFs) and human hair follicle (HF) epithelial stem cells in serum-free organ culture (“Methods and Findings” section of Abstract).  Administration of spermidine for 6 days slightly, but significantly, increased hair shaft growth of microdissected, organ-cultured normal human scalp HFs (page 2, left column, last full 
Paus teaches the use of spermidine or a pharmaceutically acceptable derivative thereof, as the active principle in a pharmaceutical, cosmetic, or dietetic composition (abstract).  The composition is used for promoting pigmentation of the hair, wherein the composition is intended for topical or oral administration (abstract).  Spermidine is contained in the composition in an amount preferably in the range of 10-7 to 1 g/100 mL, amongst other preferred ranges (page 1, paragraphs [0011]-[0014]).  This converts to the weight percent range of 0.0000001% to 1% spermidine according to the following calculations:
                
                    
                        
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            g
                        
                        
                            100
                             
                            m
                            L
                        
                    
                    *
                    100
                    =
                    0.0000001
                    %
                
            
                
                    
                        
                            1
                             
                            g
                        
                        
                            100
                             
                            m
                            L
                        
                    
                    *
                    100
                    =
                    1
                    %
                
            
In view of Sorenson, the saw palmetto extract present in the serum rendered obvious by the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website, Isaacs, and Shome (and in light of Ames, cited as evidence), necessarily comprises stigmasterol; as demonstrated by Sorenson, stigmasterol is present in saw palmetto extract.  Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included spermidine, which is a polyamine, in the serum rendered obvious by the SkinActives.com Hair Care Serum website in prima facie obvious to combine compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the same purpose; the spermidine would have served the same purpose of promoting hair growth as the keratinocyte growth factor of the serum rendered obvious by the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website, Isaacs, and Shome (and in light of Ames, cited as evidence), as well as serving the same purpose of addressing loss of hair color as the methionine sulfoxide reductase of the serum rendered obvious by the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website, Isaacs, and Shome (and in light of Ames, cited as evidence).  Further still, the inclusion of spermidine in the hair care serum would have been obvious since Paus teaches its inclusion in a composition for topical administration. 
Additionally, it would have been obvious to vary and/or optimize the percentages of each of the ingredients of the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, Ames, Sorenson, Ramot, and Paus, including providing in the serum the following, for the predictable result of obtaining a serum suitable for delivering the active agents to the hair and for conferring the beneficial effects to the hair (e.g. effects of promoting hair growth, preventing loss of hair growth): caffeine at about 0.001% to about 0.005%, or about 0.003%; glucose at about 3% to about 8%, or about 5%; spermidine (a polyamine) at about 0.00005% to about 0.0003%, or at 
Therefore, instant claims 10 and 12-15 are rendered obvious.
A holding of obviousness is clearly required.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, Ames, Sorenson, Ramot, and Paus as applied to claims 10 and 12-15 above, and further in view of De La Charriere (US 2005/0191370. Previously cited) and Max (US 2002/0150601. Previously cited).
As discussed above, the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, Ames, Sorenson, Ramot, and Paus render obvious claims 10 and 12-15.  The references render obvious a serum comprising about 0.0002% (w/w) 
It is noted that the SkinActives.com Hair Care Serum website lists niacinamide (vitamin B3) amongst the ingredients of the hair care serum (page 2, first paragraph).  Therefore, the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, and Ames comprises niacinamide (vitamin B3).
De La Charriere discloses novel compositions based on vitamins and inorganic/organic metal salts for promoting regrowth of the hair and/or decreasing hair loss and/or improving the quality of the hair and/or promoting repigmentation thereof (page 1, paragraph [0003]).  De La Charriere unexpectedly determined that compositions comprising vitamins and certain metal values, e.g., inorganic/organic salts, particularly vitamins eliciting an antioxidant effect, increase the mean diameter of the strands of hair, decrease the heterogeneity of the diameters of the hairs (a symptom associated with alopecia) and increase hair density, thus reflecting regrowth (page 2, paragraph [0027]).  The vitamins having an antioxidant effect include B vitamins (page 2, paragraph [0040]).  The inorganic salts of the compositions of De La Charriere are preferably 
Additionally, De La Charriere teaches that their compositions can be applied topically for the effects of improving the appearance of the head of hair and/or promoting regrowth of the hair and/or decreasing hair loss and/or increasing the mean diameter of the hairs and/or decreasing the heterogeneity of the diameters of the hairs and/or increasing hair density and/or promoting repigmentation of the hair (page 3, paragraph [0060]).
Max discloses the use of folic acid and/or derivatives thereof for the preparation of cosmetic or dermatological preparations for the prophylaxis of damage to DNA intrinsic to the skin and/or for the repair of existing damage to DNA intrinsic to the skin (page 1, paragraph [0001]).  Additionally, Max states that it is also possible and/or advantageous to incorporate folic acid and/or derivatives thereof into aqueous systems or surfactant preparations for cleansing the skin and the hair (page 2, paragraph [0030]). Cosmetic preparations can be in the form of a lotion which is not rinsed out, in particular a lotion for setting the hair, a lotion which is used for blow drying the hair, etc. (page 5, paragraph [0085]).  Max also teaches cosmetic preparations for treating and caring for the hair which comprise folic acid and/or derivatives thereof that can be in the form of emulsions which are of the nonionic or anionic type (page 5, paragraph [0086]).  Additionally, Max states that their invention also covers a cosmetic method of protecting the skin and hair against oxidative or photooxidative processes which comprising applying a cosmetic 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included any of the inorganic salts disclosed in De La Charriere, including zinc sulfate, manganese sulfate, and sodium selenite, in the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, Ames, Sorenson, Ramot, and Paus.  One of ordinary skill in the art would have been motivated to do this because the inorganic salt’s combination with the niacinamide (vitamin B3) of the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Shome, Ames, Sorenson, Ramot, and Paus, would have had the desirable effects on hair of improving the appearance of the head of hair and/or promoting regrowth of the hair and/or decreasing hair loss and/or increasing the mean diameter of the hairs and/or decreasing the heterogeneity of the diameters of the hairs and/or increasing hair density and/or promoting repigmentation of the hair.  These effects would have been expected since De La Charriere teaches that these inorganic salts in combination with B vitamins (which speaks to niacinamide which is present in the composition rendered obvious by the references) have these effects on hair.  There would have been a reasonable expectation of obtaining a serum suitable for hair by including inorganic salts selected from zinc sulfate, manganese sulfate, and sodium selenite since De La Charriere teaches that these salts can be included in a formulation suitable for topical application to the hair (page 3, paragraph [0052]).  In including zinc sulfate, manganese sulfate, and/or sodium selenite in the serum, then the inorganic salt limitation of instant claim 11 is rendered obvious.

As such, the references render obvious a serum comprising the components recited in instant claim 11.  The primary reference, the SkinActives.com Hair Care Serum website, discloses additional ingredients other than any of those recited in instant claim 11.  See page 2, first paragraph of the SkinActives.com Hair Care Serum website, wherein additionally ingredients include superoxide dismutase (SOD), catalase, etc.  
Instant claim 11 recites that the topical formulation is “consisting essentially of” the components recited in the claim.  Paragraph [0049] on pages 10 and 11 of the instant specification explains the use of the term “consist essentially of.”  It provides the following list of examples of components that would not materially affect the basic and novel characteristics of the claimed topical formulations, and thus could be included in formulations that “consist essentially of” the recited components:  various moisturizers, humectants, odor modifiers, buffers, pigments, preservatives, Vitamins such as A, C and E, emulsifiers, dispersing agents, 
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed November 4, 2021, have been fully considered but they are not persuasive.  The rejections under 35 U.S.C. 103 have been modified to further include Shome which further supports the routine optimization of the weight percentage of KGF.  Applicant points out that Isaacs discloses the amount of KGF from between 0.000001% and about 45% KGF (page 4, lines 30-34), which is a range of 10 million fold.  Applicant submits that optimization over a range of 10 million fold cannot simply be routine optimization, and instead this represents a range so broad that selection of a genus within the range cannot be obvious, citing MPEP 2144.05(III)(D).  Applicant further cites MPEP 2144.05(I) which states, “However, if the reference’s disclosed range is so broad as to encompass a very large number of distinct possible compositions, this might present a situation analogous to the obviousness of a prima facie case of obviousness based on Isaacs has been established – though Isaacs does not teach a narrower range that encompasses the claimed ranges for KGF, it would have been obvious to select any of the weight percentages disclosed by KGF since they each would have been expected to confer a hair growth promoting effect.
Applicant further asserts that the amount of keratinocyte growth factor and methionine sulfoxide reductase recited in the claims has been found to provide surprising and unexpected hair growth results.  In particular, the Declaration of Dr. Hannah Sivak under 37 C.F.R. 1.132 filed November 4, 2021, is cited by Applicant to demonstrate that it has been surprisingly found that the addition of methionine sulfoxide reductase (MSR) provides a significant, synergistic improvement in hair growth, about keratinocyte growth factor (KGF) by itself.  The Declaration has been considered but is not persuasive in demonstrating a significant, synergistic improvement in hair growth.  In particular, MPEP 716.02(a)(I) states, “Evidence of greater than 
Additionally, though it is known in the art to use hair weighing to evaluate the efficacy of agents to promote hair growth, it is done by comparing the total hair weight and counting grown hair in a small, carefully standardized scalp area.  See page 132, right column, section 8.4.3.1 of Blume-Peytavi (“Hair Growth Assessment Techniques.” in: Blume-Peytavi, U et al, Hair Growth and Disorders (Berlin, Springer-Verlag, 2008), pp. 125-157).  The Declaration has not established that the hair weight was measured from a small, carefully standardized area.  Therefore, it is unpersuasive in demonstrating that there was indeed an improvement of hair growth.
Since the evidence of the Declaration is unpersuasive, then the claims must remain rejected under 35 U.S.C. 103.

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651